        Case 1:21-cv-00424-ALC-KNF Document 23 Filed 09/15/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
LUIGI GIROTTO                                                    :

                                    Plaintiff,                  :

                  - against -                                   :                   ORDER

TIZIANO ZORZAN LLC, a New York limited                          :            21-CV-424 (ALC)(KNF)
liability company, d/b/a TIZIANO ZORZAN,
and LUIS MARQUES, an individual, and                            :
ISABEL MARQUES, an individual,
                                                                 :
                                      Defendants.
-----------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

         A conference was held with counsel to the respective parties on September 14, 2021. As a

result of the discussion had during the conference, IT IS HEREBY ORDERED that:

         1.       all discovery, of whatever nature, be initiated so as to be completed on or before March

                  28, 2022;

         2.       the last date on which to amend pleadings will be October 29, 2021. After this date any

                  motion to amend will be evaluated under Rule 16(b)(4) of the Federal Rules of Civil

                  Procedure;

         3.       the last date on which to join additional parties will be October 29, 2021. After this date

                  any motion to join additional parties will be evaluated under Rule 16(b)(4) of the Federal

                  Rules of Civil Procedure;

         4.       any dispositive motion shall be made in accordance with the applicable provision(s) of

                  the assigned district judge’s Individual Rules of Practice; and

         5.       if no dispositive motion is made, the parties shall submit their joint pretrial order to the

                  court on or before April 28, 2022. That document must conform to the
     Case 1:21-cv-00424-ALC-KNF Document 23 Filed 09/15/21 Page 2 of 2



             requirements for such an order that are found in the assigned district judge’s

             Individual Rules of Practice.

Dated: New York, New York                            SO ORDERED:
       September 14, 2021




                                               -2-
